Citation Nr: 1813560	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbar sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for degenerative joint disease of the left hip, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 2000 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

The March 2013 rating decision denied the Veteran's claim of entitlement to an increased disability evaluation for lumbar sprain, and increased the Veteran's disability evaluation for degenerative joint disease of the left hip from noncompensable to 10 percent disabling, effective June 15, 2012.  As the Veteran has not been granted the maximum benefit allowed, the claims for increased disability ratings remains on appeal.  See AB v. Brown, 6 Vet. App. 35 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms of his service-connected lumbar sprain and degenerative joint disease of the left hip are more severe than presently evaluated.  The Board acknowledges that the Veteran was afforded VA examinations in January 2013 and August 2013, in connection with his claims for increased disability ratings for his service-connected lumbar sprain and degenerative joint disease of the left hip.  Nevertheless, these examinations are inadequate.  Despite performing an in-person examination, the VA examiners did not provide sufficient information to evaluate the current severity of the Veteran's service-connected lumbar sprain and degenerative joint disease of the left hip, on appeal.   Therefore, new VA examinations should be scheduled to accurately evaluate the current severity of the Veteran's service-connected lumbar sprain and degenerative joint disease of the left hip.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the January 2013 and August 2013 VA examination reports reveals that range of motion testing for the thoracolumbar spine and left hip in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided new VA examinations, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's thoracolumbar spine and left hip, as well as accurately evaluates the current severity of his service-connected lumbar sprain and degenerative joint disease of the left hip, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records from June 2016 to the present, if any, associated with the claims on appeal.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar sprain.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected lumbar sprain on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  The RO should schedule the Veteran for a VA hip and/or leg examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the left hip.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative joint disease of the left hip on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right and left hips in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After completing all indicated development, the RO should readjudicate the claims for increased disability ratings for the service-connected lumbar sprain and degenerative joint disease of the left hip in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




